Citation Nr: 0728149	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-12 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits, in the calculated amount of 
$4,083. 


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

J. Parker, Counsel




INTRODUCTION

The veteran served on active duty from February 1963 to June 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision by the 
Committee on Waivers and Compromises (Committee) at the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied a waiver of recovery of 
compensation overpayment in the amount of $4,161.50.  

In a November 2004 statement, the veteran withdrew his 
request for a Board hearing.  38 C.F.R. § 20.704 (2006).

In July 2005, the Board remanded this issue to the RO for 
further development that included determination of the date 
of the appellant's incarceration, and for an audit of the 
disability compensation for the period of overpayment.  That 
development action was completed.  The Committee recalculated 
the overpayment based on the verified date of incarceration 
of July [redacted], 1998, and granted waiver of overpayment in the 
amount of $78.30; calculated the remaining amount of 
overpayment as $4,083; and issued a supplemental statement of 
the case in June 2006. 


FINDINGS OF FACT

1.  The $4,083 indebtedness at issue did not result from 
fraud, misrepresentation, or bad faith on the part of the 
veteran.

2.  The veteran was incarcerated for a felony for the period 
beginning July [redacted], 1998; the 61st day of incarceration was 
September [redacted], 1998.

3.  An overpayment in the amount of $4,083 was created when 
the veteran received disability compensation payments during 
his felony incarceration for the period beginning September 
[redacted], 1998 (61st day after incarceration). 

4.  VA was not at fault in the creation of the debt. 

5.  The veteran was at fault in the creation of the debt of 
$4,083 from September [redacted], 1998 (61st day after incarceration) 
during the period of felony incarceration from July [redacted], 1998.

6.  The veteran would not suffer undue hardship as a result 
of being required to repay a debt in the amount of $4,083.

7.  Repayment of the overpayment debt in the amount of $4,083 
would not defeat the purpose of the compensation benefit.

8.  The veteran would be unjustly enriched if a waiver of 
debt in the calculated amount of $4,083 were granted.

9.  The veteran did not change his position to his detriment 
in reliance on VA benefits, or relinquish a valuable right, 
or incur a legal obligation because of the continued receipt 
of VA disability compensation payments.


CONCLUSION OF LAW

The overpayment of disability compensation benefits in the 
calculated amount of $4,083 for the period from September [redacted], 
1998 (61 days after incarceration) was not due to fraud, 
misrepresentation, or bad faith of the veteran; recovery of 
the overpayment of VA compensation benefits in the amount of 
$4,083 would not be against equity and good conscience, and 
is not waived.  38 U.S.C.A. §§ 1114, 5107, 5302, 5313 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.102, 
3.665 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The Veterans Claims Assistance Act of 2000 redefined VA's 
duty to assist a claimant in the development of a claim.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159 (2006).  The United States Court of Appeals 
for Veterans Claims (Court) has held that the notice and 
assist law and its implementing regulations do not apply in 
waiver cases because the statutory right to request waiver of 
recovery of indebtedness within Chapter 53 of Title 38 of the 
United States Code contains its own notice provisions.  See 
Barger v. Principi, 
16 Vet. App. 132 (2002); see also 38 U.S.C.A. § 5302.    

In compliance with the Board's July 2005 remand, the RO 
verified the date of the appellant's incarceration as 
beginning July [redacted], 1998, audited the disability compensation 
for the period of overpayment, calculating the remaining 
amount of overpayment as $4,083, and issued a supplemental 
statement of the case in June 2006.  The Board finds that VA 
has substantially complied with the Board's July 2005 remand 
with regard to this appeal.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  In an August 
2006 statement, the veteran's representative indicated that 
the Board's July 2005 remand had been complied with, and 
referred to previous arguments already of record.  

Waiver of Overpayment

In cases where there has been no finding of fraud, 
misrepresentation, or bad faith on the veteran's part; 
repayment of the subject debt may be waived.  38 U.S.C.A. 
§ 5302(a).  Waiver will be granted when recovery of the 
indebtedness would be against equity and good conscience.  38 
U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(a).

The standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  38 C.F.R. § 1.965(a).  
In deciding whether collection would be against equity and 
good conscience, the following factors are for consideration: 
(1) fault of debtor, where actions of the debtor contribute 
to creation of the debt; (2) balancing of faults, weighing 
fault of debtor against VA fault; (3) undue hardship, whether 
collection would deprive debtor or family of basic 
necessities; (4) defeat the purpose, whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) unjust enrichment, failure to 
make restitution would result in unfair gain to the debtor; 
(6) changing position to one's detriment, reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.  These factors are not 
meant to be all inclusive.  38 C.F.R. § 1.965(a).

It is the responsibility of the recipient of VA benefits to 
notify VA of all circumstances which will affect entitlement 
to receive the rate of the benefit being paid, and such 
notice must be provided when the recipient acquires knowledge 
that his income or other circumstances which would affect his 
or her entitlement to receive, or the rate of, the benefit 
being paid.  38 C.F.R. § 3.660(a)(1) (2006).

A veteran who is incarcerated in a federal, state, or local 
penal institution in excess of 60 days for conviction of a 
felony committed after October 7, 1980, and has a combined 
rating of 20 percent or more shall be paid compensation at 
the rate of 10 percent payable beginning on the 61st day of 
incarceration.  38 U.S.C.A. §§ 5313, 1114; 38 C.F.R. § 3.665.

A review of the file reveals that, in a September 1982 rating 
decision, the RO awarded service connection for duodenal 
ulcer with status post vagotomy and antrectomy with Bilroth 
II anastomosis, and assigned an initial 20 percent disability 
rating.  In September 1982, the veteran was notified of this 
decision, and an attached VA Form 21-6754 informed the 
veteran that he had a duty to immediately notify VA in 
writing of any change of address.  

In a May 1984 rating decision, the RO awarded service 
connection for chondromalacia of the right and left knees and 
assigned separate initial noncompensable ratings.  In May 
1984, the veteran was notified of this decision, and the RO 
indicated that the monthly compensation rate would be $118, 
effective May 1, 1984.  A VA Form 21-8764 attached to this 
notice informed the veteran that he had a duty to immediately 
notify VA in writing of any change of address and advised 
him, at paragraph 5, that his benefits would be reduced upon 
incarceration in a penal institution in excess of 60 days for 
conviction of a felony.

Subsequently, in June 1984, the RO informed the veteran that 
his monthly compensation rate would be $118, effective April 
1, 1984.  An attached VA Form 21-6782 (revised December 1978) 
informed the veteran that he had a duty to immediately notify 
VA in writing of any change of address.

In March 2002, the RO asked the Navy Federal Credit Union, 
where the veteran's VA compensation payments were being sent, 
to provide a mailing address for the veteran.  In a response 
received the same month, the credit union reflected that the 
veteran's mailing address was the Hamilton Correctional 
Institution in Jasper, Florida.

In a March 2002 letter addressed to the veteran at that 
correctional institution, VA proposed to reduce his 
compensation benefits to a 10 percent rate, effective from 
the 61st day of his incarceration, which would result in an 
overpayment.  The veteran was given 60 days to respond.

In April 2002, the RO received a VA Form 21-4138 from the 
correctional institution, reflecting that the veteran had 
been committed on June [redacted], 1998, following conviction of a 
felony with a tentatively scheduled release date of June [redacted], 
2007.

In an April 2002 letter, the veteran stated that it was his 
understanding that, because he was retired from the Navy, in 
the event that his VA compensation was reduced in half, that 
his retirement benefits would be increased to ameliorate the 
reduction in his compensation (but any such increase would 
not be tax free).  He used his retirement check and his VA 
compensation to support his disabled wife and dependent son 
during his incarceration.  He asked whether his repayment 
would be credited back to his retirement account to cover the 
overpayment and to adjust his retirement pay.

In a May 2002 response to the veteran, VA reduced his 
compensation award to 10 percent based on his incarceration 
effective August [redacted], 1998 (the 61st day of incarceration), and 
contemporaneously notified the veteran of his appellate 
rights.

An August 2002 VA prisoner computer match reflects that the 
veteran's date of confinement was July [redacted], 1998, which is 
confirmed by a September 2002 Internet printout.  More 
recently, the confinement date of July [redacted], 1998 was confirmed 
from the Florida Department of Corrections.  

A December 2002 VAF 4-661a (389) reflects that the veteran 
was notified of his indebtedness and his appellate rights in 
a letter dated June 13, 2002, and that, on December 10, 2002, 
the Debt Management Center (DMC) received a Financial Status 
Report (FSR), along with a statement from the veteran's wife, 
which the Committee construed as a request for waiver of the 
debt.  In her statement, the veteran's wife indicated that 
she was disabled, that she and the veteran had a minor child, 
and that they lived on a very limited income, which made it 
hard to raise a child.  She asked if there was any way that 
VA could waive any of the debt.

In a January 2003 decision, the Committee denied the waiver 
request, finding that the appellant's failure to immediately 
inform VA that he had become incarcerated due to the 
conviction of a felony and his continued acceptance of the 
compensation benefits payments, overwhelmingly showed an 
intent to seek an unfair advantage, and that this constituted 
bad faith, thus precluding a waiver under the statute.

In a notice of disagreement (NOD) received in February 2003, 
the veteran asserted that he was not notified about the law 
pertaining to reduction in compensation due to incarceration 
until March 2002, that all of his retirement and VA 
compensation went to support his disabled wife and minor 
child, and that he did not understand what was happening and 
needed a representative to see him.

In May 2003, the veteran advised the Committee that he had 
been transferred and was incarcerated at the Union 
Correctional Institution in Raiford, Florida. 

In February 2004, the Committee overturned its previous 
finding of "bad faith" and denied the veteran's waiver claim 
based on equity and good conscience grounds.

In a November 2004 statement, the veteran's representative 
maintained that the evidence of record shows, contrary to the 
Committee's determination, that the veteran was never 
notified of any requirement to notify VA of incarceration 
and, in fact, the veteran stated in his NOD that the first 
time he heard of that requirement was when VA notified him in 
2002. The representative also noted the statement of the case 
incorrectly reflected that the attachments to the September 
1982 and June 1984 notification letters advised the veteran 
of his responsibilities to report any incarceration, when in 
fact they did not.  He added that recovery of the debt would 
nullify the objective for which the veteran's benefits were 
intended and asked that the Board to find the veteran was not 
a fault in creating the overpayment, and to waive his debt.

The Board notes the appellant has not challenged the amount 
of overpayment created; therefore, this decision is limited 
to the issue of entitlement to waiver of the assessed 
overpayment.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 
(1991); 38 C.F.R. § 1.911(c)(1) (2006).

As noted earlier, the overpayment at issue resulted from the 
retroactive reduction and adjustment of the appellant's 
compensation benefits, after it was learned by the RO that he 
had failed to report, in a timely manner, that he was 
incarcerated for a felony.  The RO discovered this 
information reportedly as a result of a response from the 
credit union, where his VA benefit checks are sent, about the 
veteran's current mailing address.

A review of the evidentiary record indicates that some of the 
assessed overpayment in question may have been recouped.  
Nevertheless, in accordance with Franklin v. Brown, 5 Vet. 
App. 190 (1993), the Board will consider the entire 
overpayment in the calculated amount.  Upon remand of this 
case by the Board in July 2005, the correct confinement date 
of July [redacted], 1998 was confirmed with the Florida Department of 
Corrections (the veteran was sentenced on June 5, 1998 but 
was not incarcerated until July [redacted], 1998).  A change in the 
date of confinement changed the amount of the debt.  Based on 
the July [redacted], 1998 confinement date, an audit of the veteran's 
disability compensation account resulted in a calculated 
remaining overpayment in the amount of $4,083 (expressed by 
the Committee to be a "waiver" of recovery of $78, and 
denial of recovery of $4,083).  

Turning to the elements of equity and good conscience, in 
this case, the Board finds that the veteran was at fault in 
the creation of the debt.  The veteran was incarcerated for a 
felony for the period beginning July [redacted], 1998.  The 61st day 
of incarceration was September [redacted], 1998.  A valid overpayment 
in the amount of $4,083 was created when the veteran received 
disability compensation payments when he was incarcerated for 
the period from September [redacted], 1998 (61st day after 
incarceration).  At the time of incarceration, and until 
2002, the veteran failed to notify VA of a change of address 
or change of status.  

The Board finds that VA was not at fault in the creation of 
the debt of $4,083 for the period of felony incarceration 
from September [redacted], 1998.  VA corresponded with the veteran at 
his last known address.  It was VA action that discovered the 
veteran's changed address and incarceration.  

The Board finds that the veteran would not suffer undue 
hardship as a result of being required to repay a debt in the 
amount of $4,083.  The record reflects that the amount of 
overpayment has already been recovered.  In addition, the 
record reflects that the veteran has received military 
retired pay in an amount equivalent to the amount of $4,083 
overpayment recovered.  The financial information reported in 
2002, including that provided by the veteran and his spouse, 
reflects that the veteran is in receipt of military 
retirement pay, the family expenses were less than income, 
and that during the overpayment period from 1998 to 2002 all 
the veteran's care was provided by the State of Florida.  
While the subsequent reporting of finances in 2005 indicates 
that expenses exceed income, it reflects current installment 
obligations and the purchase or lease of a new vehicle; but 
for the incurrence of such recent debt, the income would be 
adequate to cover reasonable expenses. 

The Board finds that repayment of the debt in the amount of 
$4,083 would not defeat the purpose of the benefit to require 
payment.  While the veteran was felony incarcerated, which 
was for the entire period the overpayment was created from 
1998 to 2002, there was no need for disability compensation 
to offset disability or employment-related impairments 
because, due to incarceration, the veteran was not able to 
work or seek employment.  This is precisely the purpose of 
the reduction of payment of disability compensation to 10 
percent from the 61st day of incarceration.  In addition, in 
this case, the receipt of military retired pay essentially 
offset any reduced disability compensation payment.  

The Board finds that the veteran would be unjustly enriched 
if a waiver of debt in the calculated amount of $4,083 were 
granted.  Waiver of the overpayment debt in this case would 
result in the veteran receiving considerable benefits to 
which he was not entitled.  The veteran is in receipt of 
military retired pay, which was retroactively adjusted and 
paid to the veteran.  If the VA compensation overpayment were 
not recovered, the result would be duplicate pay for the 
period of overpayment from 1998 to 2002 or a creation of 
overpayment of military retired pay. 

The Board finds that the veteran did not change his position 
to his detriment in reliance on VA benefits, or relinquish a 
valuable right, or incur a legal obligation because of the 
continued receipt of disability compensation payments.  There 
is no evidence to this effect, including no evidence that 
additional debts the veteran's spouse incurred were because 
of the continued receipt of disability compensation payments.

For these reasons, the Board finds that recovery of 
indebtedness to VA in the amount of $4,083 due to overpayment 
of disability compensation benefits would 


not be against equity and good conscience; a preponderance of 
the evidence is against the claim for waiver of overpayment 
debt in the amount of $4,083; and waiver of overpayment in 
the amount of $4,083 must be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.


ORDER

Waiver of recovery of an overpayment of disability 
compensation benefits in the calculated amount of $4,083 is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


